Citation Nr: 9929020	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-10 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

A. H. Pitts, Associate Counsel


INTRODUCTION

The veteran had verified active military service from May 
1962 to May 1964 and from May 1967 to August 1970.  He 
appears also to have additional unverified service in the U. 
S. Army Reserves (USAR) and the Army National Guard (NG) for 
an undetermined period.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for left ear hearing loss. The veteran submitted a  
notice of disagreement in response to that rating decision in 
May 1998.  In June 1998, the RO issued to the veteran a 
statement of the case.  The veteran's timely substantive 
appeal subsequently was received by the RO in that same 
month.

REMAND

The Board notes that the veteran's claims file contains his 
service medical records from his periods of active service.  
Preliminary review of these service medical records reveals 
that on a pre-induction examination performed upon the 
veteran in March 1962, "defective hearing" was noted.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
10
10
5
LEFT
15
35
10
10
0

(For ease of reference, VA data obtained prior to June 30, 
1966 and service data obtained prior to October 31, 1967 have 
been converted to ISO units.)

Amongst service clinical records, in December 1962, the 
veteran gave a history of having deafness in the left ear 
over a two day period in 1961 (prior to service) after being 
hit in the ear with a softball.  He reported more recently 
being on the rifle range without ear plugs and experiencing 
ringing in the ear.  Audiometric findings indicated hearing 
loss in December 1962.  However, subsequent service medical 
records, to include examinations conducted in February 1963, 
March 1964, April 1967, December 1967, June 1968, and August 
1970, were all negative for hearing loss.  These examinations 
all included audiometric findings which were negative for 
hearing loss.

Review of post-service medical records indicates that the 
veteran underwent a VA audiometric examination in October 
1997 which reported that the results were within normal 
range.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
10
20
15
LEFT
10
35
5
15
10

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.

The Board notes that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

By this definition of hearing loss, as defined by 38 C.F.R. 
§ 3.385, the veteran does not have a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such disease or injury resulted in a 
present disability).  The claims file contains no other 
medical records of hearing examinations or tests performed to 
establish a current hearing loss disability.

The claims file contains medical records from the periods of 
the veteran's active military service.  However, the file 
reveals that after filing his claim, the veteran  attempted 
to refer the RO to additional service medical records which 
the veteran maintains would document the asserted left ear 
hearing loss.  It would appear from the veteran's references 
to them that such records may have been generated during one 
or more periods of the veteran's service with the reserves.  
A letter from the veteran's representative dated April 1997 
posits the existence of additional service medical records 
and states that while serving in the reserves, the veteran 
was told by military medical personnel that he had suffered a 
hearing loss.  The same representations are made by the 
veteran in an October 1997 statement in support of claim as 
well as in his substantive appeal.  The veteran specifically 
referred to treatment at the 455th General Hospital, in 
Providence, Rhode Island, which he claimed diagnosed a 
hearing loss while he was in the reserves.

Under these circumstances, it appears that additional service 
medical records or evidence may exist which could support the 
veteran's claim of entitlement to service connection for a 
left ear hearing loss.  Of course, the Board cannot evaluate 
the relevance of such evidence to the veteran's claim unless 
and until that evidence becomes a part of the claims file.  
However, "[w]hen information sufficient to identify and 
locate necessary evidence is of record, the Department of 
Veterans Affairs shall assist a claimant by requesting, 
directly from the source, existing evidence which is either 
in the custody of military authorities or maintained by 
another Federal agency."  38 C.F.R. §3.159 (1998).

In order for the veteran's claim of service connection for 
the asserted hearing disorder eventually to warrant 
consideration on its merits, it first must be found to be 
well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The 
evidence in support thereof must be "sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
particular, there  must be a showing, by competent evidence, 
of:  a medical diagnosis of a current disability; the 
incurrence (or in the case of preexisting conditions, 
aggravation) of a disease or injury in service; and a nexus 
between the inservice injury or disease and the current 
disability.  Id. at 506; Grottveit v. Brown, 5 Vet. App. 91 
(1993).  In this decision, the Board makes no determination 
as to whether the veteran has presented a well-grounded 
claim.  

The VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  See also Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993) and Grivois v. Brown, 
6 Vet. App. 136, 140 (1994).  However, if the claimant's 
application for benefits is incomplete, the VA shall notify 
the claimant of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991).  An 
application is incomplete if the VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, indeed, necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

In addition to the above, the Board notes that United States 
Court of Appeals for the Federal Circuit held in the recent 
case of Hayre v. West, No. 98-7046 (Fed. Cir. Aug. 16, 1999) 
that a single request for pertinent service medical records 
specifically requested by a claimant and not obtained by the 
RO does not fulfill the duty to assist.  Inherent in the duty 
to assist is a requirement to notify the claimant if the VA 
is unable to obtain pertinent service medical records so that 
the claimant may know the basis for the denial of his or her 
claim; may independently attempt to obtain service medical 
records; and may submit alternative evidence and/or a timely 
appeal.  In accordance with Hayre, the veteran should be 
notified by the RO, in a statement of the case or 
supplemental statement of the case, of what service medical 
records were obtained and given the opportunity to respond, 
by independently attempting to obtain service medical 
records; and/or submitting alternative evidence.

The veteran's June 1998 VA Form 9 raises the issue of service 
connection for bilateral tinnitus.  The RO has not considered 
this matter and, as it is inextricably intertwined with the 
issue on appeal, should do so.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
relevant medical treatment (VA or 
private) he has 


received for his claimed left ear hearing 
loss disorder, since the prior statement 
of the case in June 1998.  The RO should 
request that the veteran obtain and 
submit copies of any private treatment 
records, to include the report of a 
private hearing test as reported by the 
veteran in an October 15, 1997, statement 
in support of claim.  The RO should 
request copies of any VA medical records 
from facilities identified by the veteran 
and incorporate them into the claims 
folder.

2.  The RO should also contact the 
veteran and request that he provide 
clarification regarding his specific 
dates of active service and reserve 
service, to include any periods of 
service with the National Guard (NG) 
and/or with the U. S. Army Reserves 
(USAR).  The veteran should identify his 
organizational units for any periods of 
reserve service.  The RO should also 
request that the veteran specify the 
dates of his alleged treatment for 
hearing loss at the 455th General 
Hospital in Providence, Rhode Island, 
which he contends was during a period of 
reserves service.

3.  The RO should contact the service 
department and request verification of 
all periods of the veteran's service.  
The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, to verify the exact 
dates of all active duty for training 
(ACDUTRA) and inactive duty training 
(INACDUTRA) while the appellant was a 
member of the USAR and NG.

4.  The RO should obtain any additional 
service medical records that may be 
available, including ACDUTRA 


and INACDUTRA records, and associate 
these with the claims folder.  In order 
to accomplish this objective, the RO 
should contact all necessary custodians 
of these records, to include the NPRC, 
the U.S. Army Reserve Personnel Center; 
any reserve units identified by the 
veteran, and the State Adjutant General 
for records pertaining to any State 
National Guard organization with which 
the veteran served.  Additionally, the RO 
should request the NPRC to search all 
applicable secondary sources for any 
service medical records of the appellant 
from his ACDUTRA or INACDUTRA service.  
Specifically requested should be any 
records of treatment of the veteran at 
the 455th General Hospital in Providence, 
Rhode Island, during the time period 
specified by the veteran in response to 
the above request for such information.

5.  Following completion of all of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any action is not completed in full, such 
should be adequately explained.  The RO 
should also complete any further 
indicated action, including scheduling 
another physical examination(s) of the 
veteran, if warranted because of 
additional evidence received pursuant to 
the above requested development.  If the 
RO determines that such examination(s) 
are appropriate, such development should 
be undertaken.

6.  When the development requested above 
is fully completed, the RO should 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental 


statement of the case and given the 
opportunity to respond.  The veteran 
should be specifically notified of what 
service medical records were considered 
by the RO, and he should be given the 
opportunity to respond, by independently 
attempting to obtain any additional 
records; and/or submitting alternative 
evidence, in accordance with Hayre, 
supra.

7.  The RO should adjudicate the issue of 
entitlement to service connection for 
bilateral tinnitus, after completing any 
necessary development.  The veteran and 
his representative should be notified of 
the decision and provided appellate 
rights.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

